Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Applicant’s request for reconsideration dated 01/21/2021 for non-final office action dated 11/19/2020 is persuasive and sufficient, therefore the rejection has been withdrawn. However upon further search and consideration, a new ground of rejection has been set forth below in view of US 2019/0213931 to Brubaker and further in view of US 6,441,943 to Roberts et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker (US 2019/0213931) in view of Roberts et al (US 6,441,943). 
Regarding Claim 1, Brubaker (In Figs 8-11) discloses an apparatus (1100), comprising: 
a screen (1104) configured to be positioned on a vehicle (1005) exterior (1102); 
a housing (1106/1108 which houses display 1104, ¶ 107, II. 1-3) associated with the screen (Fig 11).
However where Brubaker further teaches wherein the housing is comprised of 
a first material (plastic, 108, ¶ 104, II. 8-11) that is thermally conductive (inherent property of plastic as taught by Brubaker), and a second material (1110) positioned to extend between an exterior surface of the housing and a 
However Brubaker does not disclose wherein the housing is comprised of a first material that is electrically conductive and thermally conductive.
Instead Roberts (In Fig 2) teaches wherein the housing (210) is comprised of a first material (metal, Col 8, II.  59-64) that is electrically conductive and thermally conductive (inherent property of metal as taught by Roberts). 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Brubaker with Roberts with a housing comprising a first material electrically and thermally conductive to benefit from optimizing heat extraction and manufacturability into a component or assembly (Roberts, Col 8, II. 27-30).
	Regarding Claim 2, Brubaker in view of Roberts discloses the limitation of claim 1, however Brubaker (In Figs 8-11) further discloses wherein the second material is softer than the first material (silicon is softer than machinable plastic, ¶ 104, II. 8-11).
Regarding Claim 7, Brubaker in view of Roberts discloses the limitation of claim 1, however Brubaker (In Figs 8-11) further discloses wherein the screen comprises a display (display, ¶ 107, II. 8-10) and/or data entry screen.
Regarding Claim 16, Brubaker (In Figs 8-11) discloses a method comprising: molding a housing (1106/1108 which houses display 1104, ¶ 107, II. 1-3) from a first material (plastic, 108, ¶ 104, II. 8-11) that is electrically conductive and thermally conductive; molding a plurality of cooling fins (1110) of a second material (silicone-tips, ¶ 107, II. 3-6) on an exterior surface (1102) of the housing, wherein the second material is thermally conductive (inherent property of any material including silicone); positioning a display (1104) and/or data entry screen in the housing (Fig. 11); mounting the housing to a vehicle exterior surface such that the display and/or data entry screen faces vehicle exterior surroundings (Fig. 11); and positioning the plurality of cooling fins to extend 
However Brubaker does not disclose a first material that is electrically conductive and thermally conductive
Instead Roberts (In Fig 2) teaches a first material (metal, Col 8, II.  59-64) that is electrically conductive and thermally conductive (inherent property of metal as taught by Roberts).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Brubaker with Roberts with a first material electrically and thermally conductive to benefit from optimizing heat extraction and manufacturability into a component or assembly (Roberts, Col 8, II. 27-30).
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker in view of Roberts and further in view of Frans et al (WO 2009/043849). 
Regarding Claim 3, Brubaker in view of Roberts discloses the limitation of claim 1, however Brubaker does not disclose wherein the second material comprises a thermoplastic elastomer.
Instead Frans (In Fig 1) teaches wherein the second material comprises a thermoplastic elastomer (P 3, II. 11-19).
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker with Roberts and further with Frans with second material comprising a thermoplastic elastomer to benefit from providing a cost effective solution for the heat management problem in LCD systems resulting in a satisfying heat dissipation performance without substantially increasing the weight of the LCD system (Frans, P 3, II. 11-13).
Regarding Claim 4, Brubaker in view of Roberts and further in view of Frans discloses the limitation of claim 3, however Frans (In Fig 1) further teaches wherein the apparatus further including a plurality of cooling fins (2) formed from the second material (P 3, II. 11-19).
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker in view of Roberts further in view of Frans and further in view of Davis et al (US 10,470,321). 
Regarding Claim 5, Brubaker in view of Roberts and further in view of Frans discloses the limitation of claim 4, however Brubaker as modified does not disclose wherein the first material comprises polypropylene with graphite and/or graphene.
Instead Davis (In Fig 1) teaches wherein the first material comprises polypropylene with graphite and/or graphene (Col. 9, II. 12-21).
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker with Roberts and further with Davis with first material comprising graphene to benefit from providing a heat sink configuration for a vehicle dissipating heat generated by the emission display ensuring proper functioning of the display (Davis, Col. 9, II. 12-21, Col. 1, II. 13-15).
Regarding Claim 6, Brubaker in view of Roberts further in view of Frans and further in view of Davis discloses the limitation of claim 5, however Brubaker (In Figs 8-11) further disclose wherein the cooling fins (1110, silicone) are resilient and bendable (inherent property of silicone).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker in view of Roberts and further in view of Schatz et al (US 2017/0335606). 
Regarding Claim 8, Brubaker in view of Roberts discloses the limitation of claim 1, however Brubaker as modified does not disclose wherein the vehicle exterior comprises a pillar.
Instead Schatz (In Figs 1 and 2A-2B) teaches wherein the vehicle (10) exterior comprises a pillar (22).
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker with Roberts and further with Schatz with a pillar of a vehicle comprising a screen to benefit from an improved method and system of keyless entry doors and closure members of a vehicle by adapting advances in the art and providing solutions for short comings of prior art such as false activation or inadvertent inputs such as .
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 11 in view of Roberts and further in view of Brubaker Fig 26. 
Regarding Claim 9, Brubaker in view of Roberts discloses the limitation of claim 1, however Brubaker as modified does not explicitly discloses wherein the vehicle structure comprises an inner sheet metal structure.
However Brubaker (In Fig 26) further discloses wherein the vehicle structure (surface of vehicle upon which ribs 2606 rest) comprises an inner sheet metal structure (inner sheet metal structure of double wall hatch panel, ¶ 227, II. 22-28) .
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker with Roberts and further with Brubaker Fig 26 with an inner sheet metal structure to benefit from dissipating waste heat from the display to associated thermal sheets or devices (Brubaker, ¶ 227, II. 7-15).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 26 in view of Fig 11 and further in view of Roberts. 
Regarding Claim 10, Brubaker (In Fig 26) discloses an apparatus (2600), comprising: an inner sheet metal structure (inner sheet metal structure of double wall hatch panel, ¶ 227, II. 22-28); an exterior vehicle surface (original vehicle’s surface, ¶ 217, II. 11-15) facing away from the inner sheet metal structure (Fig 26); a screen (display, ¶ 217) positioned on the vehicle exterior surface (Fig 26); a housing (2602/2604/2606) associated with the screen, wherein the housing is comprised of a first material (molded plastic, ¶ 217, II. 3-5). 
However Brubaker (In Fig 26) does not clearly disclose wherein a plurality of cooling fins formed from a second material and which extend between an exterior surface of the housing and the inner sheet metal structure, wherein the second material is thermally conductive.

It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker Fig 26 with Fig 11 with plurality cooling fins formed from second material and extending between exterior surface of the housing and inner metal structure and being thermally conductive to benefit from dissipating waste heat from the display to associated thermal sheets or devices (Brubaker, ¶ 227, II. 7-15).
However Brubaker as modified does not disclose wherein a first material that is electrically conductive and thermally conductive. 
Instead Roberts (In Fig 2) teaches wherein a first material (metal, Col 8, II.  59-64) that is electrically conductive and thermally conductive (inherent property of metal as taught by Roberts).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Brubaker with Roberts with a first material electrically and thermally conductive to benefit from optimizing heat extraction and manufacturability into a component or assembly (Roberts, Col 8, II. 27-30).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 26 in view of Fig 11 further in view of Roberts and further in view of Brubaker Fig 33. 
Regarding Claim 11, Brubaker Fig 26 in view of Fig 11 and further in view of Roberts discloses the limitations of claim 10, however Brubaker as modified does not disclose wherein the screen comprises a display and/or data entry screen that is connected to a printed circuit board located within the housing, and including at least one touch sensor associated with the screen and connected to the printed circuit board.
Instead Brubaker (In Fig 33) further discloses wherein the screen (display panel, ¶ 158, II. 1-3) comprises a display and/or data entry screen (touch-sensitive technology, ¶ 159, II. 10-14) that is connected to a printed circuit 
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker Fig 26 with Fig 11 further with Roberts and further with Brubaker Fig. 33 with touch-sensitive data entry connected to a printed circuit board within the housing to benefit from displaying appropriate graphics user interface  (Brubaker, ¶ 159, II. 10-14).  
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 26 in view of Fig 11 further in view of Roberts and further in view of Davis. 
Regarding Claim 12, Brubaker Fig 26 in view of Fig 11 and further in view of Roberts discloses the limitations of claim 10, however Brubaker as modified does not disclose wherein the first material comprises polypropylene having a first percentage of graphite and/or graphene.
Instead Davis (In Fig 1) teaches wherein the first material comprises polypropylene having a first percentage of graphite and/or graphene (Col. 9, II. 12-21).
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker Fig 26 with Fig 11 further with Roberts and further with Davis with first material comprising a first percentage of graphene to benefit from providing a heat sink configuration for a vehicle dissipating heat generated by the emission display ensuring proper functioning of the display (Davis, Col. 9, II. 12-21, Col. 1, II. 13-15).
Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 26 in view of Fig 11 further in view of Roberts and further in view of Schatz. 
Regarding Claim 14, Brubaker Fig 26 in view of Fig 11 and further in view of Roberts discloses the limitations of claim 10, however Brubaker as modified does not disclose wherein the vehicle exterior comprises a pillar.
Instead Schatz (In Figs 1 and 2A-2B) teaches wherein the vehicle (10) exterior comprises a pillar (22).

Regarding Claim 15, Brubaker Fig 26 in view of Fig 11 further in view of Roberts and further in view of Schatz discloses the limitations of claim 14, however Brubaker as modified does not teach wherein the cooling fins are resilient and bendable
Instead Brubaker (In Fig 11) further discloses wherein the cooling fins (1110) are resilient and bendable (inherent property of any material including silicone, ¶ 107, II. 3-6)
 It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker Fig 26 with Fig 11 with plurality cooling fins being resilient and bendable to benefit from dissipating waste heat from the display to associated thermal sheets or devices (Brubaker, ¶ 227, II. 7-15).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 11 in view of Roberts and further in view of Liu et al (US 2011/0170253). 
Regarding Claim 17, Brubaker Fig 11 in view of Roberts discloses the limitation of claim 16, however Brubaker as modified does not disclose wherein the housing is made from a two-shot injection molding process with the first material being shot first and the second material being shot subsequent to the first material.
	Instead Liu (In Fig 5) teaches wherein the housing (100) is made from a two-shot injection molding process with the first material being shot first and the second material being shot subsequent to the first material (¶ 43, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Brubaker with Liu with the housing made of two-shot injection molding with first material shot first and the .
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 11 in view of Roberts and further in view of Brubaker Fig. 33. 
Regarding Claim 19, Brubaker Fig 11 in view of Roberts discloses the limitation of claim 16, however Brubaker as modified does not disclose wherein the method including connecting the display and/or data entry screen to a printed circuit board located within the housing, and including associating at least one touch sensor with the display and/or data entry screen and connecting the display and/or data entry screen to the printed circuit board.
Instead Brubaker (In Fig 33) further discloses wherein the method including connecting the display (display panel, ¶ 158, II. 1-3) and/or data entry screen to a printed circuit board (substrate, ¶ 158, II. 24-29) located within the housing (3394), and including associating at least one touch sensor (touch-sensitive technology, ¶ 159, II. 10-14) with the display and/or data entry screen and connecting the display and/or data entry screen to the printed circuit board (¶ 159, II. 10-14).
It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker with Fig 11 further with Roberts and further with Brubaker Fig. 33 with touch-sensitive data entry connected to a printed circuit board within the housing to benefit from displaying appropriate graphics user interface  (Brubaker, ¶ 159, II. 10-14).  
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Brubaker Fig 11 in view of Roberts further in view of Brubaker Fig. 33 and further in view of Schatz . 
Regarding Claim 20, Brubaker Fig 11 in view of Roberts and further in view of Brubaker Fig 33 discloses the limitation of claim 19, however Brubaker as modified does not disclose wherein the vehicle exterior surface comprises a pillar.

It would have been obvious to an ordinary skilled person in the art before the invention was filled to modify Brubaker Fig 26 with Fig 11 further with Roberts and further with Schatz with a pillar of a vehicle comprising a screen to benefit from an improved method and system of keyless entry doors and closure members of a vehicle by adapting advances in the art and providing solutions for short comings of prior art such as false activation or inadvertent inputs such as rain, flying debris or car wash spray contacting capacitive sensors associated with the keypad causing malfunction (Schatz, ¶ 7,  II. 1-17, ¶ 8, II. 1-5).
Allowable Subject Matter
 	Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 13 and 18, the allowability resides in the overall structure of the device as recited in dependent claims 13 and 18 and at least in part because claims 13 and 18  recite, “the second material comprises a thermoplastic elastomer having a second percentage of graphite and/or graphene, and wherein the second percentage is less than the first percentage” in claim 13 and “wherein the second material comprises a thermoplastic elastomer having a second percentage of graphite and/or graphene that is less than the first percentage”. 
The aforementioned limitation in combination with all remaining limitations of claim 13 and 18 are believed to render said claims 13 and 18 patentable over the art of record. 
The closest art of record is believed to be that of Davis et al (US 10,470,321 – hereafter “Davis”) which (In Fig 1) discloses a first material comprises polypropylene having a first percentage of graphene (Col. 9, II. 12-21).
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835         

/ZACHARY PAPE/Primary Examiner, Art Unit 2835